

EXHIBIT 10.12
 
Distribution Agency Agreement


Supplier: Bozhou City Zhongzheng Chinese Medical Pieces Co., Ltd. (hereinafter
referred to as “Party A”)
Purchaser: Anhui Xuelingxian Pharmaceutical Co., Ltd (hereinafter referred to as
“Party B”)

 
This agreement is made by and between Party A and Party B with regards to the
agency sales of Party B for Party A’s products on the principle of common
development and mutual benefits:
I.
Distribution products: 206 categories like radix ginseng rubra, sugared ginseng,
suncured ginseng, radix ginseng, panax quinquefolia, radix codonopsis, radix
glehniae, ladybell root, scrophularia, heterophylly falsestarwort root and
changium smyrnioides wolff.

II.
Sales and scope

1.
Party A and Party B have made an agreement on the sales plan of 2009; Party A
agrees to authorize Party B as the distributed agent to take charge of the sales
work, and Party B shall make good use of the promotion strength and network to
sell the products.

2.
Sales region: Nationwide



III.
Period of sales agency agreement

The valid period of the agreement is from Feb.1, 2009 to Jan. 31, 2010; when the
contract expires, Party B has the priority to extend the contract under the same
conditions.
IV.
Part product price [Yuan/kg]

Product name
 
Purchased
unit price
 
Product
name
 
Purchased
unit price
 
Product
name
 
Purchased
unit price
 
Product
name
 
Purchased
unit price
 
Product
name
 
Purchased unit price
Radix ginseng rubra
 
120
 
Changium smyrnioides wolff
 
12
 
Rehmanniae praeparatum
 
9
 
Radix Cyathulae
 
11
 
Slender Dutchmanspipe Root
 
22
Sugared ginseng
 
72
 
Salvia
 
9
 
Rehmanniae vaporata
 
8.5
 
Radix achyranthis bidentatae
 
7.5
 
Turmeric Root-tuber
 
16.8
Suncured ginseng
 
105
 
Lightyellow sophora root
 
8.2
 
Astragalus mongholicus
 
9.5
 
Huai Chinese yam
 
16.8
 
Whipformed Typhonium Rhizome
 
17
Radix ginseng
 
35
 
Radix Notoginseng
 
158
 
Coptsir root
 
76
 
Guang Chinese yam
 
9.5
 
Pinellia tuberifera tenore
 
88
Panax quinquefolia
 
275
 
Liquorice
 
13.5
 
Figwortflower Picrorhiza Rhizome
 
98
 
Alismatis
 
13
 
Platycodon Root
 
25
Radix codonopsis
 
16
 
Chinese angelica
 
14.5
 
Radix scutellariae
 
8.7
 
Gastrodia elata
 
82
 
Nodakenin
 
32
Radix glehniae
 
21
 
Rhizome of Szechwan Lovage
 
19.5
 
Dwarf Lilyturf Tuber
 
28
 
Rhubarb horse-tails
 
13
 
Bupleurum
 
48
Ladybell root
 
35
 
Incised Notopterygium Rhizome
 
45
 
Tendrilleaf fritillary
 
660
 
Giant Typhonium Rhizome
 
32
 
Starwort Root
 
14.5
Scrophularia
 
9
 
Radix angelicae pubescentis
 
7.5
 
Sinkiang Fritillary Bulb
 
230
 
Saussurea costus
 
7.8
 
Atractylodes
 
21
Hheterophylly falsestarwort root
 
43
 
Rhizoma corydalis
 
22
 
Fritillary bulb
 
55
 
Common Vladimiria Root
 
6.5
 
Nutgrass Galingale
 
15
Solomonseal rhizome
 
19
 
Common Monkshood Mother Root
 
23
 
Himalayan Teasel Root
 
17
 
Nardostachyos
 
15
 
Obscured homalomena rhizome
 
8.5


 
 

--------------------------------------------------------------------------------

 

For the prices of other products, it shall comply with the market price or
previous transaction price to execute.
V.
Sales tasks and requirements

1.
Sales quantity: Within 7 working days after signing the contract, Party B shall
purchase the goods firstly with the amount of 3 million Yuan, and it shall not
be less than 5 million Yuan each month in the coming months; and the annual
amount is 60 million Yuan.

2.
Party B promises to complete the task quantity in the regulated region during
the effective period of the agreement; it will check in every quarter, and if it
cannot complete the task quantity, Party A has right to increase the agent in
the region and terminate the relevant contracts.

VI.
Delivery and payment:

Party B picks up the goods
VII.
Invoicing

Party A shall bear base-price invoice.
VIII. Disputes solution
Any disputes related to the agreement shall be solved by the two parties through
friendly negotiation; if the negotiation is failed, it shall submit to the
people’s court at Party A’s location, so as to protect the legal benefits of the
two parties.
IX.
Others

This agreement will take effect after signing of legal representative or
authorized agent of Party A; and it will not be invalid owing to the change of
the legal representatives, business principals and enterprise entities of any
party after the effective date of the agreement; the changing party shall issue
the effective written explanations, so as to solve the continuity relations
before and after the change and facilitate the normal implementation of the
agreement.
The unsettled matters herein shall be discussed separately by the two parties;
this agreement is in duplicate, with each party holding one respectively,
covering the same legal effect.

 
 

--------------------------------------------------------------------------------

 


See the attachment of the agreement as follows:


Supplier: Bozhou City Zhongzheng Chinese Medical Pieces Co., Ltd.


Representative (signature): Wang Qingfeng


Purchaser: Anhui Xuelingxian Pharmaceutical Co., Ltd
Representative (signature): WangShunli


Date: Feb. 1, 2009

 
 

--------------------------------------------------------------------------------

 